DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Note MPEP 2173.05(p)II which states:
“A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to “[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”); Ex parteLyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). “
For the purposes of examination, examiner will interpret claim 1 as a non-transitory computer readable medium and claim 7 as a method.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khosla (NPL: “A comparative analysis of signal processing and classification methods for different applications based on EEG signals”.
For claim 1, Khosla teaches a non-transitory computer readable medium storing instructions thereon which when executed by a processor, causes said processor to perform operations comprising (EEG based computer-aided systems and software, §10):
a. receiving a psychophysiological response resulting from evoked and spontaneous brain activity” (MEG and EEG signals, Figure 2 and §3)
d. a sequence of stimuli comprised of at least one of a stimulus element of at least one of a stimulus type (visual and auditory, §3a): 
e. a set of sequences of stimuli (Table 1 and §3a) : 
f. presenting by a sensory presentation device a first sequence of stimuli (although not explicitly stated, as understood by §3a, Figure 3, Table 3) to: (i) a first set of subjects associated with a first selection criteria (a first of a plurality of neurological disorders in §3 and Tables 8-12 and 17) and (ii) a second set of subjects associated with a second selection criteria (normal, Table 17); 
g. detecting a first set of psychophysiological response data sequences (based on selected features and frequency range, Tables 1 and 8, §6.2), a first set of psychophysiological response data sequences comprising a sequence of psychophysiological response measures of interest from each of said first set of subjects (as understood by §6.2, Figure 4, Tables 1-14); 
h. detecting a second set of psychophysiological response data sequences (based on selected features and frequency range, Table 1 and 8, §6.2), said second set of psychophysiological response data sequences comprising a sequence of psychophysiological response measures of interest from each of said second set of subjects (as understood by §6.2, Figure 4, Tables 1-2 and 4-14);
i. determining a brain activation signature for said first set of subjects comprised of a pattern of psychophysiological response data sequences characteristic of said first set of psychophysiological response data sequences and not characteristic of the second set of psychophysiological response data sequences (via classification algorithms and multi-modal fusion, Tables 14-20 and §6.4-§9); and 
j. extracting a brain activation template comprising a digital representation of the distinctive characteristics of said brain activation signature for said first set of subjects and store in the computing device (classification model, Table 14, §6 and §10).
For claim 2, Khosla further teaches:
a. presenting, by said sensory presentation device, the first sequence of stimuli to a third set of subjects comprised of at least one subject associated with a third selection criteria (a second of a plurality of neurological disorders, §3); 
b. detecting psychophysiological response data sequences for each of the third set of subjects (based on selected features and frequency range, Table 1 and 8, §6.2); 
c. creating a brain activation template for each of the third set of subjects (classification model, Table 14, §6 and §10); 
d. computing measures of similarity by a second data processing means (means which implements classification algorithms) operating on said brain activation template of each of the third set of subjects and said brain activation template representative of said first set of subjects (as understood by Table 14 and §6.4); 
e. select from among the third set of subjects a fourth set of subjects for which the similarity of the templates of the third group exceeds a first predefined threshold criterion of similarity with respect to the first set of subjects and a fifth set of subjects whose templates fail to exceeds said first threshold criterion of similarity with respect to the first set of subjects (via the output of the classification algorithms, Table 14 and §6.4).
For claim 3, Khosla further teaches:
a. said first set of subjects is representative of a first group-of-interest and said second set of subjects is a general population (see rejection of claim 1); 
b. selecting from said set of sequences of stimuli a first of at least one of a selected sequence of stimuli selected from at least one of a group of standardized sequences of stimuli and sequences of stimuli optimized for each of N groups-of- interest to result in a unique signature for each of N groups-of-interest (based on feature selection); 
c. presenting by a sensory presentation device one or more of said selected sequence of stimuli to: (i) each of N groups-of-interest each with a unique selection criteria and (ii) said general population (see rejection of claim 1); 
d. determining, by said first data processing means, a brain activation signature for each of said N groups of interest (see rejection of claim 1); and 
e. extract a brain activation template for each of said N groups of interest and store in a signature database of said computing device (classification model, Table 14, §6 and §10).
For claim 4, Khosla further teaches a recommendation for potential association of candidate individuals with the N groups-of-interest based on the pattern of psychophysiological response wherein: 
a. presenting, by said sensory presentation device, said selected sequence of stimuli to a third set of subjects comprised of at least one subject associated with a third selection criteria (Tables 1-2 and §3); 
b. detecting psychophysiological response data sequences for each of the third set of subjects (Tables 1-2 and §3); 
c. creating a brain activation template for each of the third set of subjects (classification model, Table 14, §6 and §10); 
d. computing measures of similarity by said second data processing means operating on said brain activation template for each of said third set of subjects and said brain activation templates for each of said N groups-of-interest (as understood by Table 14 and §6.4); 
e. tabulating the measure of similarity for each of said third set of subjects for each of said N groups-of-interest and stored in said computing device (as understood by Table 14, §6.4 and §10); 
f. recommending each of said third set of subjects for association with each of said N groups-of-interest for which each of said third set of subjects exceeds a second predefined threshold criterion of similarity for each of said N groups-of-interest (via the output of the classification algorithms, Table 14 and §6.4).; 
g. creating a fourth set of subjects from the third set of subjects that fail to exceed said second predefined threshold criterion of similarity for any of the N groups- of-interest (via the output of the classification algorithms, Table 14 and §6.4).
For claim 5, Khosla further teaches:
a. computing measures of similarity by said second data processing means for brain activation templates for each of said fourth set of subjects compared to the brain activation response templates all the other subjects of said fourth set of subjects, tabulating the results and storing in said computing device (as understood by Table 14 and §6.4); 
b. creating one or more subgroups of similar response of said fourth set of subjects that share measures of similarity exceeding a third predefined threshold criterion of similarity (same classification result, as understood by Table 14 and §6.4); 
c. extracting a brain activation template for each of said subgroups of similar response representative of each of said subgroups of similar response and storing in said computing device as a template for a synthetic group-of-interest (classification model, Table 14, §6 and §10).
For claim 6, Khosla further teaches:
a. selecting for each of said third set of subjects a second and subsequent sequences of stimuli from among said set of sequences of stimuli based on the measure of similarity tabulated for each of said third set of subjects for each of said N groups- of-interest stored in said computing device (as understood by Table 14 and §10).
For claim 7, Khosla teaches a method comprising: 
a. observing and recording, via a psychophysiological response sensor subsystem comprised of at least one of a psychophysiological response sensor selected from at least one of a psychophysiological sensor types and combinations thereof, at least one of a psychophysiological response measure resulting from evoked and spontaneous brain activity (MEG and EEG signals, Figure 2 and §3); 
b. communicating, via a computing device comprising a processor , with said psychophysiological response sensor subsystem (EEG based computer-aided systems and software, §10); 
d. a sequence of stimuli comprised of at least one of a stimulus element of at least one of a stimulus type (visual and auditory, §3a); 
e. a set of sequences of stimuli (Table 1 and §3a);
f. presenting by a sensory presentation device a first sequence of stimuli (although not explicitly stated, as understood by §3a, Figure 3, Table 3) to: (i) a first subject associated with a first selection criteria (a first of a plurality of neurological disorders in §3 and Tables 8-12 and 17) and (ii) a second subject associated with a second selection criteria (a first of a plurality of neurological disorders in §3 and Tables 8-12 and 17); 
g. detecting a first set of psychophysiological response data sequences (based on selected features and frequency range, Tables 1 and 8, §6.2), said first set of psychophysiological response data sequences comprising a sequence of psychophysiological response measures of interest from said first subject (as understood by §6.2, Figure 4, Tables 1-14); 
h. detecting a second set of psychophysiological response data sequences (based on selected features and frequency range, Table 1 and 8, §6.2), said second set of psychophysiological response data sequences comprising a sequence of psychophysiological response measures of interest from said second subject (as understood by §6.2, Figure 4, Tables 1-2 and 4-14); 
i. creating a first brain activation template for said first subject and a second brain activation template for said second subject (classification model, Table 14, §6 and §10).; 
j. computing measures of similarity by a second data processing means operating on said first brain activation template and said second brain activation template (as understood by Table 14 and §6.4); 
k. indicating that said first brain activation template and said second brain activation template are matched when said measure of similarity exceeds a fourth predefined threshold criterion of similarity (via classification algorithms and multi-modal fusion, Tables 14-20 and §6.4-§9).
For claim 8, Khosla further teaches:
a. said first selection criteria and second selection criteria are the same (see rejection of claim 7 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849